Citation Nr: 1446804	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1969, which included service in the Republic of Vietnam.  His awards and decorations include Combat Infantryman Badge, the Purple Heart, and the Bronze Star Medal, as reflected in his DD Forms 214 and 215.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2012, the Board remanded the case for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Virtual VA file contains a copy of an appellate brief.  The remaining documents in that file are either irrelevant to the issue decided herein or are duplicative of the records already contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

In the decision below, the Board has denied reopening the claim for service connection for bilateral hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was most recently considered and denied by the RO in a March 2002 rating decision.  The Veteran was informed of that decision and of his appellate rights, but did not appeal.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the March 2002 2002 rating decision is cumulative or duplicative of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the March 2002 rating decision is not new and material, and the claim for service connection for bilateral hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.  In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial.

In this case, the RO sent the Veteran notice letters in March 2007 and September 2007, prior to the initial adjudication of the claim in October 2007.  That letter informed him of what the evidence must show to substantiate a claim for service connection.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  Additionally, the March 2007 letter defined new and material evidence.  For these reasons, the Board concludes that the duty to notify has been satisfied.

The Board does acknowledge that the notice letter did not inform the Veteran of the specific reason why his claim for service connection for hearing loss was previously denied.  Nonetheless, the Board finds that any notice deficiency in this regard was not prejudicial to the Veteran, and the Veteran and his representative have not contended otherwise. See Shinseki v. Sanders, 556 U.S. 396, 398-99 (2009) (error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  During the course of the appeal, the Veteran and his representative were provided procedural documents (e.g., a rating decision, a statement of the case (SOC), and a supplemental statement of the case (SSOC)) setting out the applicable law (including an explanation of new and material evidence), summarizing the evidence, and discussing VA's reasons for denying the claim.  The SOC also clearly explained the reason for the prior denial of service connection for bilateral hearing loss.

The Veteran and his representative have also expressed an understanding of the principles involved, as they have advanced argument in an August 2014 appellate brief.  Thus, they had actual knowledge of the information needed to substantiate the claim, and a reasonable person could be expected to understand what information was needed to support the claim. See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (notice error not prejudicial because appellant demonstrated actual knowledge of information and evidence necessary to substantiate claim by way of arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  In summary, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. 

It is also noted that remanding this case to the RO for further notice development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Simply stated, as the Veteran and his representative are found to be clearly aware of what they need to present in order to prevail in this claim, there is no reason to provide them with additional notice regarding information they already know.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran and his representative have not identified any available, outstanding records that are relevant to the claim decided herein.  

The Board remanded the case in August 2012 to notify him that they he may submit lay evidence to support his claims, to obtain VA treatment records dated since September 2008, and to obtain records from the Social Security Administration (SSA).  The Appeals Management Center (AMC) sent a letter to the Veteran later that month advising him that he may submit lay evidence, and VA treatment records were obtained that were dated from August 2006 to September 2012.  The AMC also contacted SSA, but received a response indicating that the records had been destroyed.  The AMC then readjudicated the claim in a January SSOC.  Therefore, the Board finds that there has been substantial compliance with the August 2012 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board does observe that the Veteran has not been afforded a VA examination in connection with the current request to reopen the claim for service connection for bilateral hearing loss.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received. See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.




Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Shade, 24 Vet. App. at 118.

In this case, the RO previously considered and denied the Veteran's claim for service connection for bilateral hearing loss in a September 1969 rating decision.  In that decision, the RO indicated that high frequency hearing loss had been noted at the time of the Veteran's enlistment.  The RO determined that that the Veteran's preexisting hearing loss was not permanently aggravated beyond its natural progression during service.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of the determination.  

The RO later denied reopening the claim in a December 1980 rating decision.  The RO again found that there was no evidence showing an increase beyond the natural progression of the hearing loss in service.  The Veteran did not appeal that decision.  The Veteran did submit an audiogram report in April 1981, but it did not pertain to the etiology of the Veteran's hearing loss or somehow relate the disorder to his military service.  

The Veteran filed another claim in April 2001.  The RO did reopen the claim for service connection for hearing loss, but denied the merits of that claim in a March 2002 rating decision.  In particular, the RO accepted the Veteran's new assertion that he had noise exposure in service, as he has been shown to have engaged in combat with the enemy.  However, after reviewing the service treatment records and medical treatise evidence, the RO found that there was no evidence of hearing loss at the time of his separation beyond the high frequency hearing loss that existed at the time of his enlistment.  The Veteran was notified of this decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the March 2002 rating decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

The evidence received since the March 2002 rating decision includes VA and private medical records, VA examination reports, a December 2008 letter from a Vet Center, copies of service personnel and treatment records, and statements made by the Veteran and his representative. 

With respect to the additional VA medical records, private medical records, and VA examination reports, the Board finds that they are new in that they were not of record at the time of the March 2002 rating decision.  However, these records do not pertain to hearing loss or relate a current hearing disability to service.  As such, the records do not relate to an unestablished necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records, private medical records, and VA examination reports are not new and material.

Similarly, the December 2008 letter from the Vet Center discusses posttraumatic stress disorder (PTSD), but not hearing loss.  As such, the letter does not pertain to the current claim and cannot be considered not new and material evidence.

In addition, the Board finds that the copies of the Veteran's service personnel and treatment records are not new, as they are duplicative of the evidence already of record at the time of the March 2002 rating decision.

The remaining additional evidence consists of statements made by the Veteran and his representative.  However, the Board finds that these statements are cumulative of the evidence already considered at the time of the March 2002 rating decision.  In this regard, they continue to argue that his hearing loss is related to his military service, to include noise exposure.  There has been no new assertion or any further details provided. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  Thus, the statements by the Veteran and his representative are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the March 2002 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran's preexisting hearing loss was aggravated by his military service. Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board notes that the Veteran has not been provided a VA examination in connection with his claim for service connection for diabetes mellitus.  The Veteran is presumed to have been exposed to herbicides during his military service because he served in the Republic of Vietnam during the Vietnam era.  There are VA medical records indicating he has elevated glucose levels, but it is unclear as to whether there any of these more recent findings meet the diagnostic criteria for diabetes mellitus.  Therefore, the Board finds that a VA examination is needed to determine if he has diabetes mellitus.

The remaining claims for service connection for peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and hypertension are inextricably intertwined with the claim for service connection of diabetes mellitus because they have been claimed as secondary to the latter disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, erectile dysfunction, and hypertension.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his elevated glucose readings.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then state whether the Veteran has had diabetes mellitus at any point during the pendency of the appeal.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


